DOWDELL, C. J.
This is a bill by a married woman to cancel a mortgage executed by her on her property upon the ground that it was given to secure the debt of her husband. In such cases, where the mortgage purports on its face to be given for the wife’s debt, the rule is that the evidence must be clear, satisfactory, and convincing in order to obtain the relief sought.
In this case the question presented for our consideration is one purely of fact. The chancellor, upon final submission on the pleadings and evidence, rendered a decree in favor of complainant, and after careful consideration by us of the evidence we are not prepared to say that the chancellor was wrong, but, on the contrary, that he was right, in his conclusion. The testimony of the complainant and her husband is clear and unequivocal and with apparent sincerity, and has no earmarks or suspicion of insincerity, while so much cannot be said of the respondents’ testimony, which is to an extent uncertain, indefinite in recollection, and sometimes evasive. It would be difficult for an impartial mind, upon a careful review and consideration of the whole evidence, to arrive at any other conclusion than that the debt was not the wife’s but the husband’s and that the form of the mortgage was but a device to evade the statute against the wife’s becoming the surety of the husband.
It does not appear that the chancellor ruled upon the objections to the evidence of witnesses on character, or *602that he considered this evidence. But, eliminating all of this evidence upon character from consideration, the conclnion reached to our minds would be the same. Our view of the case leads us to concur in the conclusion of the chancellor, and his decree is accordingly affirmed.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.